Citation Nr: 1504353	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-26 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial compensable rating for pulmonary asbestosis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1956 to August 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2011 by the Department of Veterans Affairs (VA), Regional Office (RO), in Lincoln, Nebraska, which granted service connection and assigned a non-compensable (zero percent) disability rating for pulmonary asbestosis.

The Board remanded the case in February 2014 and September 2014 to the Agency of Original Jurisdiction (AOJ) (in this case, the RO).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Unfortunately, as is explained below in greater detail, the appeal is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that his service-connected pulmonary asbestosis is more disabling than initially evaluated.  Having reviewed the record evidence, and although the Board is aware that there have been 2 prior remands in this appeal and regrets any additional delay which may be caused, another remand is necessary.  

The Board notes initially that VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board remanded this appeal to the AOJ in February and in September 2014.  In October 2014, a VA examiner provided an addendum opinion which reviewed the Veteran's pulmonary function tests (PFT) performed in August 2013 and February 2014.  The Veteran's PFTs reported lung diffusion capacity measurements using two different methods of forced vital capacity (FVC) and diffusion capacity of carbon monoxide (DLCO).  The October 2014 VA examiner provided a rationale as to why a repeated PFT had not been necessary during the May 2014 VA examination.  He found that the May 2014 VA examination relied on the February 2014 PFT findings of FVC 95.6% and DLCO of 41.7.  The October 2014 VA examiner also found that a September 2014 PFT showed FVC 107.9% and DLCO of 41.1.  This examiner opined that "[o]f the FVC vs DLCO findings, at this point, his FVC appears to be the more accurate reflection of his level of disability."  See Veteran's October 2014 VA addendum opinion, at p. 7.  The October 2014 VA examiner did not provide a rationale for his opinion in selecting one lung diffusion capacity testing (FVC) measure over the other (DLCO), however.  

A medical opinion which only contains data and conclusions, and is not supported by reasons or rationale is accorded no probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  As such, the Board finds that the October 2014 VA addendum opinion is inadequate as currently stated and VA's duty to assist has not been met in this case.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for pulmonary asbestosis since his service separation.  Advise the Veteran not to resubmit any records previously submitted to VA.  Obtain all VA treatment records which have not been obtained already, to include any records dated since October 2014 which may be available from the VA Medical Center in Omaha, Nebraska.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Forward the claims file and a copy of this REMAND to the VA examiner who provided the October 2014 addendum opinion or, if the October 2014 VA examiner is unavailable, another appropriate VA clinician for an addendum to the October 2014 opinion.  The October 2014 VA examiner or another appropriate VA clinician is asked to describe and clarify the apparent disparity between the Veteran's PFTs regarding FVC and DLCO findings.  Based on the Veteran's PFTs and clinical findings, the October 2014 VA examiner or another appropriate VA clinician must provide a complete rationale for any opinion which indicates that either the Veteran's FVC or DLCO findings most accurately reflect the level of disability that he experiences from his service-connected pulmonary asbestosis.  If any requested opinion cannot be provided without resorting to speculation, then the October 2014 VA examiner or another appropriate VA clinician should explain why.

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

